       Case: 3:17-cv-00739-jdp Document #: 254 Filed: 01/22/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WISCONSIN

EQUAL EMPLOYMENT              )
OPPORTUNITY COMMISSION,       )
                              )
              Plaintiff,      )
                              ) Case No. 17-cv-739-jdp
    v.                        )
                              )
WALMART STORES EAST, L.P. AND )
WALMART STORES, INC.,         )
                              )
                       Defendants.

                    PLAINTIFF EEOC’S NOTICE OF CROSS APPEAL

       Pursuant to Federal Rules of Appellate Procedure 3(a)(1), 3(c)(1), 4(a)(1)(B)(ii),

4(a)(4)(A)(i), 4(a)(4)(A)(iv), and 4(a)(4)(A)(v), notice is hereby given that the U.S. Equal

Employment Opportunity Commission (“EEOC”), plaintiff in the above-named case, appeals to

the United States Court of Appeals for the Seventh Circuit from the portion of the Opinion and

Order, (Docket No. 224), denying injunctive relief. Judgment was entered on April 3, 2020

(Docket No. 225), and on November 25, 2020, the district court denied Walmart’s post-trial

motions under Rule 50 and 59 of the Federal Rules of Civil Procedure (Docket No. 244).



Dated: January 22, 2021                       Gregory Gochanour
                                              Regional Attorney
                                              Equal Employment Opportunity Commission
                                              Chicago District Office
                                              230 South Dearborn Street, Suite 2920
                                              Chicago, IL 60604

                                              Justin Mulaire
                                              Supervisory Trial Attorney
                                              Equal Employment Opportunity Commission
                                              Chicago District Office
                                              230 South Dearborn Street, Suite 2920
                                              Chicago, IL 60604
Case: 3:17-cv-00739-jdp Document #: 254 Filed: 01/22/21 Page 2 of 3




                              Telephone: (312) 872-9666
                              Email: justin.mulaire@eeoc.gov



                              s/Carrie Vance
                              Carrie Vance
                              Senior Trial Attorney
                              Equal Employment Opportunity Commission
                              Milwaukee Area Office
                              310 West Wisconsin Avenue, Suite 500
                              Milwaukee, Wisconsin 53203
                              Telephone: (414) 662-3686
                              Email: carrie.vance@eeoc.gov
          Case: 3:17-cv-00739-jdp Document #: 254 Filed: 01/22/21 Page 3 of 3




                                   CERTIFICATE OF SERVICE

          I hereby certify that on the 22nd day of January, 2021, a true and accurate copy of the

foregoing Notice of Appeal was served via the Court’s CM/ECF system upon all counsel of

record.




                                                s/Carrie Vance
                                                Carrie Vance
                                                Senior Trial Attorney
                                                Equal Employment Opportunity Commission
                                                Milwaukee Area Office
                                                310 West Wisconsin Avenue, Suite 500
                                                Milwaukee, Wisconsin 53203
                                                Telephone: (414) 662-3686
                                                Email: carrie.vance@eeoc.gov
